          Case 1:19-cv-02752-VEC Document 121 Filed 01/25/21USDC          PageSDNY
                                                                                1 of 3
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 1/25/2021
 -------------------------------------------------------------- X
 THE HON. THOMAS A. CELLUCCI, PHD,                              :
 MBA; STEPHEN GOODMAN, MBA, ESQ.;                               :
 DAVID D. SINGER; MARK A. BANASH, PHD, :
 MBA; AND ROBERT ALLAN CAMPBELL,                                :
 MBA, EACH ONE INDIVIDUALLY AND                                 :
 DERIVATIVELY ON BEHALF OF                                      :
 DARKPULSE, INC.,                                               :
                                                                :
                                              Plaintiffs,       : 19-CV-2752 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
                                                                :
 DENNIS MICHAEL O’LEARY,                                        :
 INDIVIDUALLY AND AS OFFICER AND                                :
 DIRECTOR OF DARKPULSE, INC.;                                   :
 DARKPULSE, INC.; STEPHEN M. FLEMING, :
 ESQ.; FLEMING, PLLC; EVAN J. COSTALDO, :
 ESQ.; AND COSTALDO LAW GROUP, P.C.,                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 11, 2019, Defendants Stephen M. Fleming and Fleming PLLC

informed the Court that they had reached a settlement in principle with Plaintiffs, Dkt. 84;

       WHEREAS on November 5, 2019, Defendants Evan Costaldo and Costaldo Law Group,

P.C. informed the Court that they too had reached a settlement in principle with Plaintiffs, Dkt.

87;

       WHEREAS Rule 23.1(c) of the Federal Rules of Civil Procedure requires that the Court

approve any settlement of derivative claims and that notice of the proposed settlement be given

to shareholders in a manner approved by the Court;

       WHEREAS on March 11, 2020, the Court reminded the parties that derivative actions

cannot be voluntarily dismissed without providing notice of the settlement to non-party

shareholders, Dkt. 98;
          Case 1:19-cv-02752-VEC Document 121 Filed 01/25/21 Page 2 of 3


         WHEREAS in the same endorsement, the Court instructed the parties to file copies of

their settlement agreements with the Court and to submit a joint letter including proposed

language for shareholder notice, a proposed method of notice, and an explanation why the

settlements are reasonable, Dkt. 98;

         WHEREAS on May 15, 2020, the settling Defendants responded to the Court’s Order,

but did not attach copies of the settlement agreements, noting that the confidentiality of the

settlements was a material term of both agreements, Dkt. 106;

         WHEREAS the settling Defendants represented that the settlements “were de minimus”

and that the full amount would be paid to Plaintiffs’ counsel to offset some of counsel’s incurred

fees and costs, Dkt. 106;

         WHEREAS the settling Defendants did not include a proposed method for obtaining

contact information for DarkPulse, Inc.’s shareholders,1 Dkt. 106;

         WHEREAS the parties provided draft language for shareholder notice to be mailed to

shareholders upon approval by the Court but then also proposed mailing notice of a conference

call during which information about the settlement would be disclosed via a pre-recorded and

Court approved message,2 Dkt. 106;

         WHEREAS on January 25, 2021, the Court dismissed the case against Defendant Dennis

O’Leary and Defendant DarkPulse, Inc., holding that the Court lacks subject-matter jurisdiction

over this action and that Plaintiffs have failed to state a claim, Dkt. 120; and




1
        In fact, the parties provide no information at all about the shareholders of DarkPulse, Inc. including how
many there are. The Court notes that in their complaint, Plaintiffs alleged on information and belief that there are
more than 920 shareholders. See Second Amended Complaint, Dkt. 109 ¶ 32.
2
         Notably, the proposed notice does not include any information about such a conference call. It is unclear to
the Court whether the parties are proposing to add information about a conference call to the filed notice or if they
are proposing to substitute the filed notice with a shorter message that would provide information about the
conference call. Either way, the Court has concerns with either form of notice.
                                                           2
            Case 1:19-cv-02752-VEC Document 121 Filed 01/25/21 Page 3 of 3


       WHEREAS given that the Court lacks subject-matter jurisdiction over this action, the

Court likely does not have subject-matter jurisdiction to consider and eventually approve the

proposed settlements pursuant to Fed. R. Civ. P. 23.1(c);

       IT IS HEREBY ORDERED that by no later than Friday, February 5, 2021, the parties

must file a joint letter outlining their proposed next steps given the Court’s recent jurisdictional

decision.




SO ORDERED.
                                                            ________________________
Date: January 25, 2021                                         VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                  3
